Exhibit 1 FOR IMMEDIATE RELEASE 5 March 2010 WPP 2009 PRELIMINARY RESULTS Billings up almost 3% to £37.9 billion Revenue up over 16% to £8.7 billion Constant currency revenue up almost 5% Like-for-like revenue down over 8% Headline EBITDA down almost 4% to almost £1.25 billion Headline operating margin 11.7% in line with target Headline operating profit before interest and tax down 9% to over £1.0 billion Headline profit before tax down 16% to £812 million Diluted headline earnings per share down 20% at 44.4p Second interim dividend same as 2008 at 10.28p per share · Billings up 2.7% to £37.919 billion. · Reported revenue up 16.1% to £8.684 billion, up 4.9% in constant currency. · Like-for-like revenue down 8.1%, like-for-like gross margin down 7.9%. · Headline EBITDA down 3.7% to £1.243 billion from £1.291 billion. · Headline operating profit before interest and tax down 9.0% to £1.017 billion from £1.118 billion. · Headline operating margin of 11.7% for the full year, reflecting recovery to 15.4% in the second half, the same as the second half pro-forma margin for 2008. · Headline profit before tax down 16.1% to £812 million from £968 million. · Profit before tax down 11.3% to £663 million from £747 million. · Diluted headline earnings per share down 20.0% to 44.4p from 55.5p. · Reported diluted earnings per share down 6.1% to 35.3p from 37.6p. · Second interim dividend flat at 10.28p per share making a total for the year of 15.47p, the same as 2008. The payment date for the second interim dividend will be 1 April 2010. · Net new billings of £3.127billion ($4.847billion) in 2009, with very strong net billings inflow in first two months of 2010 of almost $2 billion. · 2010 budgets reflect increased operating margin target of 12.7%. WPP/page 2 In this press release not all of the figures and ratios used are readily available from the unaudited preliminary results included in Appendix I.Where required, details of how these have been arrived at are shown in the Appendix. Summary of results The Board of WPP plc (“WPP”) announces the unaudited preliminary results for the year ended 31 December 2009, the Group’s twenty-fourth year and which include the results of Taylor Nelson Sofres plc, (“TNS”) for a full year for the first time.
